DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 59-79 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 59, 62-65, 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polyacrylate, such as polymethyl acrylate or polymethyl methacrylate as original polymer, does not reasonably provide enablement for R1, R2 and R3 as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim regarding R1, R2 and R3, necessarily includes infinite species having viable substituent. One of ordinary skill in the art would not reasonably be able to select suitable substituents from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable substituents from an infinitely large number of groups would be unknown to one of ordinary skill; species of different substituents may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select suitable substituents to make the invention. 
Claim 59 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, does not reasonably provide enablement for -SRs  or substituted phosphorousas instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to make the invention. 
Claim 59 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing polyacrylate, such as polymethyl acrylate or polymethyl methacrylate, does not reasonably provide enablement for an original polymer as instantly claimed, (it is noted that the claim does not specify it is polyacrylate repeating unit being reduced). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the original polymer, necessarily includes infinite species. One of ordinary skill in the art would not reasonably be able to select suitable polymers from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable polymer from an infinitely large number of groups would be unknown to one of ordinary skill; species of different polymers may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select suitable polymers to make the invention. 
Claim 60, 62, 64-65, 69 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing polyacrylate, such as polymethyl acrylate or polymethyl methacrylate, does not reasonably provide enablement for R4 as instantly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The breadth of the claim regarding R4, necessarily includes infinite species having viable substituent. One of ordinary skill in the art would not reasonably be able to select suitable substituents from an infinitely large group to make the invention with a reasonable expectation of success. Furthermore, the predictability of the invention by selecting suitable substituents from an infinitely large number of groups would be unknown to one of ordinary skill; species of different substituents may adversely affect the nature and functionality of the invention. No teachings, additional direction, and/or comprehensive examples are provided by the inventor to enable one of ordinary skill in the art without undue experimentation to select suitable substituents to make the invention.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 59-79 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the claim does not link the formula 
    PNG
    media_image1.png
    107
    130
    media_image1.png
    Greyscale
 with 
    PNG
    media_image2.png
    127
    121
    media_image2.png
    Greyscale
, unless the formula 
    PNG
    media_image1.png
    107
    130
    media_image1.png
    Greyscale
can be formed by reducing other acrylate structure.  
Claim 61 recites “further comprising a step of substituting the -OH…”, however, this step does not apply to the formula where RA is -ORo and Ro is hydrogen. Clarification is required. 
In claim 63, RA is not defined. 
Claim 69 recites “the original polymer or block copolymer”, does it mean the original polymer or a block copolymer? If so, how is the block copolymer related to the claimed method?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-61, 66-71 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote  (US 20040039126).
Cote teaches a method of reducing a polymethacrylate to form a polyol (examples 1-2). The -OH group is substituted (example 3). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 72-79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cote  (US 20040039126).
Claims 72-77: Cote teaches the limitation of claim 71, as discussed above. 
Cote does not teach an iniferter, initiator, or chain transfer agent like claimed. 
However, those compounds are known iniferter, initiator or chain transfer agent for free radical polymerization. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize those compounds for the polymerization because it is recognized in the art those compounds are suitable for free radical polymerization. 
Claim 78: Cote teaches the monomers other than diallyl ether monomers can be acrylates, and/or methacrylates [0066].
Claim 79: Cote does not teaches ATRP.
However, it is known ATRP as a living polymerization having better control on molecular weight distribution thus improve mechanical properties. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use ATRP to control molecular weight distribution. 
Allowable Subject Matter
Claim 62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (b), set forth in this Office action.
Claims 63-65 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763